This instrument was prepared by
and upon recordation should be
returned to:
John R. Grier
Winston & Strawn LLP
35 W. Wacker Drive
Chicago, IL 60601




MORTGAGE AND SECURITY AGREEMENT




THIS MORTGAGE AND SECURITY AGREEMENT ("Mortgage") is made and executed as of
December 11, 2006, by Blue Ridge Real Estate Company, a Pennsylvania
corporation, whose mailing address is Rt. 940 & Moseywood Road, P.O. Box 707,
Blakeslee, PA 18610-0707 ("Mortgagor") to, in favor of and for the benefit of
STATE FARM BANK, F.S.B., a Federal Savings Bank, whose mailing address is One
State Farm Plaza, Bloomington, Illinois 61710 ("State Farm"), and pertains to
the real estate ("Real Estate") described on Exhibit A attached hereto and made
a part hereof.

ARTICLE ONE

RECITALS

1.1

Note.

Mortgagor has executed and delivered to State Farm a Promissory Note (the
"Note") of even date herewith. In the Note, Mortgagor promises to pay to the
order of State Farm the principal sum of Three Million and 00/100 Dollars
($3,000,000.00) (the "Loan"). This Mortgage secures the Loan.  From date hereof
the Loan shall be repaid with interest thereon, in monthly installments as set
forth in the Note, and the entire unpaid principal balance and all accrued
interest thereon shall be due and payable on January 1, 2009 (the "Maturity
Date”). The Maturity Date may be extended for two (2) successive one (1) year
periods as more particularly provided in the Note. The terms and provisions of
the Note are by this reference thereto incorporated herein and made a part
hereof.

1.2

Indebtedness.

The indebtedness evidenced by the Note, including principal, interest and
prepayment premium, if any, together with all other sums which may at any time
be due, owing, or required to be paid under the Note, this Mortgage, and the
other Loan Documents (as hereinafter defined) are herein called the
"Indebtedness".








--------------------------------------------------------------------------------

1.3

Loan Documents.

In addition to this Mortgage and the Note, there have been executed and
delivered by Mortgagor to and in favor of State Farm, as security for the
payment of the Indebtedness or otherwise in connection with the Loan, certain
other loan documents more particularly described on Exhibit B attached hereto
and by this reference thereto made a part hereof (the Note, this Mortgage, and
all other documents and instruments described on said Exhibit B, whether now or
hereafter existing, and as same may be hereafter amended, modified, or
supplemented from time to time, are collectively referred to herein as the "Loan
Documents").

ARTICLE TWO

THE GRANT

In order to secure the payment of the sums that are now or may hereafter become
owing from Mortgagor to State Farm: (i) as the payments required in the Loan
Documents, (ii) as a result of the non- performance of any of the terms,
provisions, covenants, agreements, and obligations contained herein or under the
Loan Documents, or (iii) as a result of a breach of the terms, provisions,
covenants, agreements, representations, warranties and certifications made in
the Loan Documents (collectively, the "Obligations") (whether or not the
Mortgagor is personally liable for such payment, performance, and observance),
and in consideration of the sum of Ten and No/100 Dollars ($10.00), in hand paid
by State Farm to the Mortgagor, the Recitals hereinabove stated in Article One,
and for other good and valuable considerations, the receipt and sufficiency of
which are hereby acknowledged, Mortgagor hereby GRANTS, BARGAINS, SELLS,
ASSIGNS, WARRANTS, RELEASES, ALIENS, TRANSFERS, CONVEYS AND MORTGAGES, to State
Farm and its successors and assigns a present and continuing lien upon and
security interest in, all of Mortgagors present and future right, title and
interest in and to all of the following rights, interests, claims, and property
(collectively the "Premises"):

(a)

all the Real Estate described in Exhibit A attached hereto and by this reference
incorporated herein and made a part hereof;

(b)

all buildings, structures, and other improvements now or hereafter constructed,
erected, installed, placed or situated upon the Real Estate (collectively the
"Improvements");

( c)

all estate, claim, demand, right, title, and interest of Mortgagor now owned or
hereafter acquired, including without limitation, any after-acquired title,
franchise, license, remainder or reversion, in and to (i) any land or vaults
lying within the right-of-way of any street, avenue, way, passage, highway, or
alley, open or proposed, vacated or otherwise, adjoining the Real Estate; (ii)
any and all alleys, sidewalks, streets, avenues, strips and gores of land
adjacent, belonging or appertaining to the Real Estate and Improvements; (iii)
all rights of ingress and egress to and from the Real Estate and all adjoining
property; (iv) storm and sanitary sewer, water, gas, electric, railway,
telephone, and all other utility services relating to the Real Estate and
Improvements; (v) all land use, zoning, developmental rights and approvals, all
air rights, water, water

2





--------------------------------------------------------------------------------

rights, water stock, gas, oil, minerals, coal, and other substances of any kind
or character underlying or relating to the Real Estate or any part thereof; and
(vi) each and all of the tenements, hereditaments, easements, appurtenances,
other rights, liberties, reservations, allowances, and privileges relating to
the Real Estate or the Improvements or in any way now or hereafter appertaining
thereto, including homestead and any other claim at law or in equity
(collectively the "Appurtenances");

(d)

all leasehold estates and the right, title, and interest of the Mortgagor in, to
and under any and all leases, subleases, management agreements, arrangements,
concessions, or agreements, written or oral, relating to the use and occupancy
of the Real Estate and Improvements or any portion thereof, now or hereafter
existing or entered into, including the Credit Leases described in Section 3.18
(collectively the "Leases");

( e)

all rents, issues, profits, proceeds, income, revenues, royalties, advantages,
avails, claims against guarantors, security and other deposits (whether in cash
or other form), advance rentals, and any and all other payments or benefits now
or hereafter derived, directly or indirectly, from the Real Estate and
Improvements, whether under the Leases or otherwise (collectively the "Rents");
subject, however, to the right, power, and authority (the "License") granted
Mortgagor in the Assignment of Rents and Leases executed by Mortgagor to and in
favor of State Farm of even date herewith to collect and apply the Rents as
provided therein;

(f)

all right, title, and interest of Mortgagor in and to any and all contracts,
written or oral, express or implied, now existing or hereafter entered into or
arising, in any manner related to the improvement, use, operation, sale,
conversion or other disposition of any interest in the Premises, including
without limitation all options to purchase or lease the Real Estate or
Improvements or any portion thereof or interest therein, or any other rights,
interests, or greater estates in the rights and properties comprising the
Premises, now owned or hereafter acquired by the Mortgagor (collectively the
"Contract Rights");

(g)

all general intangibles of Mortgagor, including without limitation, goodwill,
trademarks, trade names, option rights, permits, licenses, insurance policies
and proceeds therefrom, rights of action, and books and records relating to the
Real Estate or Improvements (collectively the "Intangible Personal Property");

(h)

all right, title and interest of the Mortgagor in and to all fixtures, equipment
and tangible personal property of every kind, nature or description attached or
affixed to or situated upon or within the Real Estate or Improvements, or both,
provided the same are used, usable, or intended to be used for or in connection
with any present or future use, occupation, operation, maintenance, management
or enjoyment of the Real Estate or Improvements (collectively the "Tangible
Personal Property");

(i)

all proceeds of the conversion, voluntary or involuntary, of any of the Premises
into cash or other liquidated claims, or that are otherwise payable for injury
to, or the taking or requisitioning of the Premises, including all insurance and
condemnation proceeds as provided in this Mortgage (collectively the
"Proceeds");

3





--------------------------------------------------------------------------------

(j)

all Tax and Insurance Deposits (as hereinafter defined);

(k)

all of the Mortgagor's right, power, or privilege to further hypothecate or
encumber all or any portion of the property, rights and interests described in
this Article Two as security for any debt or obligation; it being intended by
this provision to divest the Mortgagor of the right, power and privilege to
hypothecate or encumber, or to grant a mortgage upon or security interest in any
of the property hypothecated in or encumbered by this Mortgage as security for
the payment of any debt or performance of any obligation without State Farm's
prior written consent (the "Right to Encumber"); and

(l)

all other property, rights, interests, estates, or claims of every name, kind,
character or nature, both in law and in equity, which Mortgagor now has or may
hereafter acquire in the Real Estate and Improvements and all other property,
rights, interests, estates or claims of any name, kind, character or nature or
properties now owned or hereafter acquired in the other properties and interests
comprising the Premises ("Other Rights and Interests").

Mortgagor agrees that without the necessity of any further act of the Mortgagor
or State Farm, the lien of and the security interest created in and by this
Mortgage shall automatically extend to and include any and all renewals,
replacements, substitutions, accessions, products or additions to and proceeds
of the Premises and any real property acquired by the Mortgagor which may be
contiguous or attached to the Premises and may be required by law or by a tenant
of the Premises to be used in or as part of the direct operation of the
Premises.

TO HAVE AND TO HOLD the Premises hereby mortgaged and conveyed or so intended,
unto State Farm, its successors and assigns, forever, free from all rights and
benefits under and by virtue of the homestead exemption laws or similar laws of
the State or other jurisdiction in which the Premises are located (which lights
and benefits are hereby expressly released and waived), for the uses and
purposes herein set forth.

THE MORTGAGOR hereby covenants with and warrants to State Farm and with the
purchaser at any foreclosure sale that at the execution and delivery hereof,
Mortgagor owns the Premises and has good, indefeasible estate therein, in fee
simple; that the Premises are free from all encumbrances whatsoever (and any
claim of any other person thereto) other than those approved and permitted by
State Farm ("Permitted Exceptions") which are listed, described and set forth in
Schedule B - Section 2 of Lawyer's Title Insurance Corporation's Commitment for
Title Insurance No. 2006041 dated June 26, 2006 in the face amount of
$3,000,000.00, naming State Farm as the proposed insured thereunder, including
all endorsements thereto, approved by State Farm (the "Title Commitment") and in
Schedule B of the Loan Policy of title insurance issued to State Farm pursuant
to the Title Commitment insuring the first priority lien of this Mortgage (the
"Loan Policy"); that it has good and lawful right to sell, convey, mortgage and
encumber the Premises; and that Mortgagor and its successors and assigns shall
forever warrant and defend the title to the Premises against all claims and
demands whatsoever.

PROVIDED, HOWEVER, that if and when Mortgagor has paid all of the Indebtedness,
and has strictly performed and observed all of the agreements, terms,
conditions, provisions, and warranties contained in this Mortgage and in all of
the other Loan Documents, the estate, right,

4





--------------------------------------------------------------------------------

title, and interest of State Farm in and to the Premises shall cease and shall
be released at the cost of Mortgagor, but otherwise shall remain in full force
and effect.

ARTICLE THREE

GENERAL AGREEMENTS

To protect the security of this Mortgage, the Mortgagor further covenants and
agrees as follows:

3.1

Recitals.

The recitals set forth above are true and correct and are by reference
incorporated herein.

3.2

Obligations.

Mortgagor shall pay promptly each and every sum due to State Farm under the Loan
Documents either as the payments due under any of the terms thereof, as sums due
as a result of the nonperformance of any of the covenants, agreements, and
obligations thereof, or as amounts due as a result of a breach of any of the
representations, warranties, and certifications contained therein (including
fees and charges), at the times and in the manner provided in the Loan
Documents. All such sums payable by Mortgagor shall be paid without demand,
counterclaim, offset, deduction, or defense. Mortgagor hereby waives all rights
now or hereafter conferred by statute or otherwise to any such demand,
counterclaim, offset, deduction, or defense, other than compulsory or mandatory
counterclaims.

3.3

Other Payments.

(a)

Mortgagor shall deposit, in addition to the monthly installments of principal
and interest required by the Note, monthly until the Indebtedness is fully paid
the following sums (collectively the "Tax and Insurance Deposits"):

(i)

a sum equal to one-twelfth (1/12th) of the annual Taxes (as hereinafter defined,
but excluding water charges or sewer charges) next due on the Premises, all as
reasonably estimated by State Farm (the "Tax Deposits"); and

(ii)

a sum equal to one-twelfth (1/12th) of the annual premium or premiums next
payable for the insurance hereinafter required to be maintained on or with
respect to the Premises (the "Insurance Deposits").

(iii)

amounts paid as Tax and Insurance Deposits are herein called "Other Payments".

(b)

Should the total Tax and Insurance Deposits on hand not be sufficient to pay all
of the Taxes and insurance premiums, together with all penalties and interest
thereon, when the same become due and payable, then the Mortgagor shall pay to
State Farm promptly on demand any amount necessary to make up the deficiency. If
the total of such Tax and Insurance Deposits exceeds the amount required to pay
the Taxes and

5





--------------------------------------------------------------------------------

insurance premiums, such excess shall be credited on subsequent payments to be
made for such items.

( c)

All such Tax and Insurance Deposits:

(i)

shall be held by State Farm or a depository designated by State Farm, in trust,
with no obligation to segregate such payments and without any obligation arising
for the payment of any interest thereon;

(ii)

shall be held in trust to be applied by State Farm for the purposes for which
made (as hereinabove provided) subject, however, to the security interest
granted State Farm therein pursuant to Article Two; and

(iii)

shall not be subject to the direction or control of the Mortgagor.

(d)

Provided that no Event of Default (as hereinafter defined) exists and there are
sufficient funds in the Tax and Insurance Deposits, State Farm agrees to make
the payment of the Taxes or insurance premiums with reasonable promptness, but
at all times prior to the delinquency date, following its receipt of appropriate
tax and/or insurance bills therefor, or alternatively upon presentation by
Mortgagor of receipted (i.e. paid) tax and/or insurance bills therefor, State
Farm shall reimburse the Mortgagor for such Taxes and insurance premium payments
made by the Mortgagor.

( e)

Upon the occurrence of an Event of Default (as hereinafter defined), State Farm
may, at its option, without being required to do so, apply any Tax and Insurance
Deposits on hand on account of any of the Indebtedness, in such order and manner
as State Farm may elect. When the Indebtedness has been fully paid, then any
remaining Tax and Insurance Deposits shall be paid to the Mortgagor.

3.4

Maintenance, Repair, Restoration, Prior Liens, Parking.

The Mortgagor shall and hereby agrees to:

(a)

promptly repair, restore, replace, or rebuild any portion of the Improvements
which may become damaged or destroyed, whether or not proceeds of insurance are
available or sufficient for such purpose, with all replacements being at least
equal in quality and condition as existed prior thereto, free from any security
interest therein, encumbrances thereon, or reservation of title thereto;

(b)

keep the Improvements in good condition and repair, without waste, and free from
mechanics', materialmen's or like liens or claims or other liens or claims of
lien;

(c)

complete, within a reasonable time, any Improvements now or hereafter in the
process of construction or erection upon the Real Estate;

(d)

comply with all statutes, rules, regulations, orders, decrees, and other
requirements of any governmental body, whether federal, state, or local, having

6





--------------------------------------------------------------------------------

jurisdiction over the Premises and the use thereof and observe and comply with
any conditions and requirements necessary to preserve and extend any and all
rights, licenses, permits (including without limitation zoning variances,
special exceptions, and nonconforming uses), privileges, franchises, and
concessions that are applicable to the Premises or its use and occupancy;

(e)

make no material alterations in or to the Improvements, except as required in
paragraph (d) hereof or customary tenant improvements, routine maintenance and
repairs, or otherwise with the written consent of State Farm and in conformity
with all applicable laws;

(f)

not suffer nor permit any change in the general nature of the use of the
Improvements without State Farm's prior written consent;

(g)

pay when due all operating costs of the Improvements;

(h)

not initiate nor acquiesce in any zoning reclassification with respect to the
Premises without State Farm's prior written consent;

(i)

provide, improve, grade, surface and thereafter maintain, clean, repair, and
adequately light all parking areas upon the Real Estate of sufficient size to
accommodate the greater of (a) the amount of standard-size vehicles required by
law, ordinance, regulation, or (b) required by the terms of any lease which is
subject to the Assignment of Rents and Leases made by Mortgagor to and in favor
of State Farm of even date herewith, together with any sidewalks, aisles,
streets, driveways and sidewalk cuts and sufficient paved areas for ingress,
egress and rights-of-way to and from the adjacent thoroughfares necessary or
desirable for the use thereof; and

(j)

forever warrant and defend its title to the Premises and the validity,
enforceability and priority of the lien and security interests granted in and by
this Mortgage and the other Loan Documents against the claims and demands of all
persons.

3.5

Property Taxes and Contest of Liens.

Notwithstanding the Other Payments required by Section 3.3, Mortgagor shall be
responsible for the payment, when first due and owing and before delinquency and
before any penalty attaches, of all real estate and personal property taxes and
assessments (general or special), water charges, sewer charges, and any other
charges, fees, taxes, claims, levies, charges, expenses, liens, and assessments,
ordinary or extraordinary, governmental or nongovernmental, statutory or
otherwise, that may be asserted against the Premises or any part thereof or
interest therein ("Taxes"). Notwithstanding anything contained herein to the
contrary, Mortgagor may, in good faith and with reasonable diligence, contest
the validity or amount of any such Taxes as well as any mechanics',
materialmen's, or other liens or claims of lien upon the Premises (collectively
"Contested Liens"), provided that:

(a)

such contest shall have the effect of preventing the collection of the Contested
Liens and the sale or forfeiture of Premises or any part thereof or interest
therein to satisfy the same; and

7





--------------------------------------------------------------------------------

(b)

Mortgagor shall first notify State Farm in writing of the intention of Mortgagor
to contest the same before any Contested Liens have been increased by any
interest, penalties, or costs.

3.6

Tax and Lien Payments by State Farm.

(a)

Upon the failure of Mortgagor to pay the Tax Deposits as required in Section 3.3
or (in the event said payments are waived by State Farm) to pay the Taxes
required to be paid in Section 3.5 above, State Farm is authorized, in its sole
discretion, to make any payment of Taxes levied, assessed or asserted against
the Premises, or any part thereof, in accordance with any tax bill or statement
from the appropriate public office without inquiry into the accuracy or validity
of any Taxes, sales, forfeiture, or title or claim relating thereto.

(b)

State Farm is also authorized, in the place and stead of Mortgagor, to make any
payment relating to any apparent or threatened adverse title, lien, claim of
lien, encumbrance, claim, charge, or payment otherwise relating to any other
purpose but not enumerated in this Section, whenever, in State Farm's judgment
and discretion, such advance seems necessary to protect the full security
intended to be created by this Mortgage.

(c)

To the extent permitted by applicable law, all such advances authorized by this
Section 3.6 shall constitute additional Indebtedness and shall be repaid by
Mortgagor to State Farm upon demand with interest at the Default Rate (as
defined in the Note) from the date of such advance.

3.7

Insurance.

(a)

The Mortgagor shall insure and keep insured the Premises and each and every part
thereof against such perils and hazards as State Farm may from time to time
require, and in any event including:

(i)

Property insurance against loss of and damage to the Improvements by all risks
of physical loss or damage, including by fire, windstorm, flood, and other risks
covered by the so-called extended endorsement in an amount equal to one hundred
percent (100%) of the then current "full replacement cost" of all Improvements,
fixtures and equipment from time to time on the Improvements without deduction
for physical depreciation, with the deductible provided in the policy not to
exceed $25,000;

(ii)

Commercial general liability insurance on an occurrence basis to afford
protection for death, bodily injury and property damage in an amount of not less
than the greater of (i) One Million Dollars ($1,000,000.00) or (ii) the highest
amount of coverage required to be carried by the landlord under the terms of the
Credit Leases (as hereinafter defined) in the Premises with such limits as State
Farm may reasonably require;

8





--------------------------------------------------------------------------------

(iii)

Steam boiler, machinery and pressurized vessel insurance (if applicable to the
Improvements);

(iv)

Rent loss insurance in an amount sufficient to cover loss of rents from the
Premises for a minimum of twelve (12) months; and

(v)

If any building or other structure on the Premises is located in a "Special
Flood Hazard Area" designated as "Zone A" by the National Flood Protection Act
Flood Insurance in an amount equal to the principal amount of the Loan; and

(vi)

Such other insurance coverages on the Premises as reasonably required by State
Farm including such types and amounts of coverage as are customarily maintained
by owners or operators of like properties.

(b)

Insurance policies required by this Section 3.7 shall:

(i)

be in amounts and Farm and issued by companies reasonably satisfactory to State
Farm and shall comply with all provisions of this Mortgage;

(ii)

contain endorsements naming State Farm as first mortgagee under a standard
mortgagee clause under the required property, steam boiler and rent loss
insurance policies (and the flood insurance policy, if applicable) and as an
additional insured for the commercial general liability insurance policy.

(iii)

contain mortgagee endorsements providing for an endeavor by the insurance
company to give not less than thirty (30) days' written notice to State Farm
prior to any modification, cancellation, non-renewal or termination;

(iv)

permit State Farm to pay any premium within fifteen (15) days after its receipt
of notice stating that such premium has not been paid when due; and

(v)

require that settlement of any claim under any of the referenced policies shall
require State Farm's prior written approval;

(vi)

provide for (i) affirmative coverage for acts of terrorism under the required
property and liability insurance or (ii) evidence that coverage for acts of
terrorism is not excluded from said insurance in either case, as reflected on
certificates of insurance submitted to State Farm; and

(vii)

contain exclusions to coverage acceptable to State Farm. The insurance premiums
must be prepaid for one year for each coverage period.

(c)

The policy or policies of such insurance or certificates of insurance evidencing
the required coverage shall be delivered to State Farm. The insurance premiums
must be prepaid for one year for each coverage period.

9





--------------------------------------------------------------------------------

(d)

Mortgagor shall not purchase separate insurance policies concurrent in form or
contributing in the event of loss with those policies required to be maintained
under this Section 3.7.

(e)

Mortgagor shall promptly deliver to State Farm, within five (5) business days of
Mortgagor's receipt, copies of any and all notices of cancellation, non-
renewal, or termination of any required insurance policies received from the
insurance company.

3.8

Insurance Premium Payment by State Farm.

(a)

In the event the Mortgagor fails to make the Insurance Deposits as required by
Section 3.3 or (if those payments have been waived) upon State Farm's receipt
(i) of notice of an unpaid insurance premium, (ii) of notice of a termination or
cancellation of any required insurance policy, or (iii) of notice that a
required insurance policy is not to be renewed and Mortgagor fails to provide
replacement coverage at least fifteen (15) days prior to the termination of
existing coverage, State Farm may, at its option, procure and substitute another
policy of insurance in the amount required pursuant to the foregoing terms of
this Mortgage with such companies as State Farm may select, the cost of which
shall be paid by Mortgagor upon demand should the amount available from the
Insurance Deposit be insufficient to pay the premium therefor. All sums paid by
State Farm in procuring said insurance that are not promptly reimbursed by the
Mortgagor shall be additional Indebtedness and shall be immediately due and
payable without notice, with interest thereon at the Default Rate as defined in
the Note.

(b)

In the event of any insured damage to or destruction of the Improvements or any
part thereof, Mortgagor shall promptly notify State Farm and take such steps as
necessary to preserve the undamaged portion of the Improvements. In State Farm's
sole discretion all insurance proceeds shall be applied: (i) to the installments
of the Indebtedness in the inverse order of its maturity (provided, however, no
premium or penalty shall be payable in connection with any prepayment of the
Indebtedness from the insurance proceeds as aforesaid), or (ii) to the cost of
restoring, repairing, replacing, or rebuilding (herein generally called
"Restoration") the Improvements or any part thereof Provided however, if any
Credit Lease, as described in Section 3 .l8(b), requires the Restoration, then
so long as (i) no Event of Default is in existence on the date of such damage or
destruction of the Improvements and no event has occurred as of such date which
with the passage of time, the giving of notice or both, would constitute an
Event of Default, and (ii) no tenant under any Credit Lease is in default
thereof as of such date and no event has occurred which, with the passage of
time or the giving of notice or both, would constitute a default by the tenant
under any Credit Lease, such insurance proceeds, after deducting therefrom any
expenses incurred protecting the undamaged portion of the Improvements and in
the collection of the insurance proceeds, shall be disbursed by State Farm to
Mortgagor to reimburse Mortgagor for the cost of Restoration as set forth in
Section 3.10.

10





--------------------------------------------------------------------------------

3.9

Condemnation.

(a)

The Mortgagor shall give State Farm prompt notice of any proceedings, instituted
or threatened, seeking condemnation or taking by eminent domain or any like
process (a "Taking") of all or any part of the Real Estate or Improvements
including any easement thereon or appurtenance thereto (including severance of,
consequential damage to, or change in grade of streets), and shall deliver to
State Farm copies of any and all papers served in connection with any such
proceeding.

(b)

Mortgagor hereby assigns, transfers, and sets over unto State Farm the entire
proceeds of any and all awards resulting from any Taking (the "Award"). State
Farm is hereby authorized to collect and receive from the condemnation
authorities the entire Award and is further authorized to give appropriate
receipts and acquittances therefor.

(c)

In the event of any such Taking, any and all such Award shall be applied, in
State Farm's sole discretion: (i) to the installments of the Indebtedness in the
inverse order of their maturity (provided, however, no premium or penalty shall
be payable in connection with any prepayment of the Indebtedness made out of
such Award as aforesaid); or (ii) to the cost of Restoration of the Real Estate
and Improvements or any part thereof. Provided however, if any Credit Lease, as
described in Section 3 .18(b), requires the Restoration of the Improvements,
then so long as (i) no Event of Default is in existence on the date of such
Taking and no event has occurred as of such date which with the passage of time,
the giving of notice or both, would constitute an Event of Default, and (ii) no
tenant under any Credit Lease is in default thereof as of such date and no event
has occurred which, with the passage of time or the giving of notice or both,
would constitute a default by the tenant under any Credit Lease, such Award,
after deducting therefrom any expenses incurred in the collection of the Award,
shall be used to reimburse Mortgagor for the cost of Restoration as set forth in
Section 3.10.

3.10

Restoration Using Proceeds.

(a)

In the event State Farm elects to make any Proceeds available for Restoration of
the Real Estate and/or Improvements, Mortgagor shall complete, in form and with
supporting documentation reasonably required by State Farm, an estimate of the
cost to repair or to restore the Real Estate and Improvements to the condition
at least equal to the condition in which they existed prior to such damage,
destruction or Taking, free from any security interest in, lien or encumbrances
on, or reservation of title to such Real Estate and Improvements.

(b)

The Proceeds necessary to complete Restoration shall be held by State Farm, or
if State Farm so desires, a disbursing agent selected by State Farm. Said
Proceeds may be invested using Mortgagor's taxpayer identification number in an
interest bearing account mutually acceptable to Mortgagor and State Farm. The
costs and expenses of administering disbursements shall be paid by Mortgagor. In
the event the amount of the Proceeds are insufficient to cover the cost of
Restoration, Mortgagor shall

11





--------------------------------------------------------------------------------

pay the cost of Restoration in excess of the Proceeds before being entitled to
any reimbursement from the Proceeds.

(c)

Subject to State Farm's right to limit the number of disbursements, the Proceeds
shall be disbursed from time to time upon State Farm's being furnished with
architect's certificates, waivers of lien, contractor's sworn statements, and
such other evidences as State Farm or any disbursing agent may reasonably
require to verify the cost and fact of the completion of the Improvements
included in said disbursement. Under no circumstances shall any portion of the
Proceeds be released until State Farm has been reasonably assured that the
Proceeds remaining after the requested disbursement will be sufficient to
complete Restoration. No Payment made prior to the final completion of
Restoration shall exceed ninety percent (90%) of the value of the work performed
from time to time. Any Proceeds remaining after Restoration shall be applied at
State Farm's option against the Indebtedness in the inverse order of its
maturity.

3.11

Restrictions on Transfer.

(a)

Without the prior written consent of State Farm:

(i)

Mortgagor shall not create, effect, contract for, commit or consent to, nor
shall Mortgagor suffer or permit any sale, conveyance, transfer, assignment,
collateral assignment, lien, other than Contested Liens as defined and permitted
in Section 3.5 of this Mortgage, pledge, mortgage, security interest, or other
hypothecation, encumbrance or alienation (or any agreement to do any of the
foregoing) of the Premises, or any interest therein or title thereto,
(excepting, however, the sale or other disposition of Collateral (as hereinafter
defined) no longer useful in connection with the operation of the Premises
("Obsolete Collateral"), provided, however, that prior to the sale or other
disposition of Obsolete Collateral, such Obsolete Collateral shall have been
replaced by Collateral of at least equal value and utility which is subject to
the first and prior lien of this Mortgage; or

(ii)

Mortgagor shall not fail to pay when the same shall become due all lawful claims
and demands of mechanics, materialmen, laborers, and others which, if unpaid,
might result in or permit the creation of a lien on the Real Estate or
Improvements, or on the Rents arising therefrom; or

(iii)

if the Mortgagor is a land trustee ("Trustee Mortgagor"), any beneficiary of the
Mortgagor shall not create, effect, contract for, commit or consent to, or shall
suffer or permit, any sale, conveyance, transfer, assignment, collateral
assignment, lien, pledge, mortgage, security interest, or other hypothecation,
encumbrance or alienation of such beneficiary's beneficial interest in the
Mortgagor; or

(iv)

if the Mortgagor is a corporation or limited liability company, or if any
corporation or limited liability company is a beneficiary of a Trustee
Mortgagor, any shareholder of such corporation or limited liability company
shall

12





--------------------------------------------------------------------------------




not create, effect, contract for, commit or consent to, or shall suffer or
permit any sale, conveyance, transfer, assignment, collateral assignment, lien,
pledge, mortgage, security interest, or other hypothecation, encumbrance or
alienation of any such shareholder's shares of such corporation or limited
liability company (provided, however, that if such corporation or limited
liability company is a corporation or limited liability company whose stock is
publicly traded on a national securities exchange or on the "Over The Counter"
market, then this subparagraph (iv) shall be inapplicable); or

(v)

if the Mortgagor is a partnership or joint venture or if any beneficiary of a
Trustee Mortgagor is a partnership or joint venture, any general partner or
joint venturer in such partnership or joint venture shall not create, effect,
contract for, commit or consent to, suffer, or permit any sale, conveyance,
transfer, assignment, collateral assignment, lien, pledge, mortgage, security
interest, or other hypothecation, encumbrance or alienation of any part of the
partnership interest or joint venture interest, as the case may be, of such
general partner or joint venturer; or

(vi)

there shall not be any change in control (by way of transfers of stock
ownership, partnership interests, or otherwise) in any corporation, limited
liability company or partnership constituting or included within the Mortgagor
which directly or indirectly controls any corporation, limited liability company
or partnership constituting or included within the Mortgagor that results in a
material change in the identity of the person(s) in control of such entity.

(b)

It is expressly provided, however, that the foregoing provision; of this Section
3.11 shall not apply (i) to liens securing the Indebtedness, or (ii) to the lien
of current Taxes not in default. The provisions of this Section 3.11 shall be
operative with respect to, and shall be binding upon, any persons who, in
accordance with the terms hereof or otherwise, shall acquire any part of or
interest in or encumbrance upon the Premises, or such beneficial interest in,
share of stock of, or partnership or joint venture interest in the Mortgagor or
any beneficiary of a Trustee Mortgagor. Any waiver by State Farm of the
provisions of this Section 3.11 shall not be deemed to be a waiver of the right
of State Farm in the future to insist upon strict compliance with the provisions
of this Section 3.11.

(c)

Upon the sale or transfer of (i) all or any part of the Premises, or (ii) all or
any part of the beneficial interest in Mortgagor (if Mortgagor is not a natural
person or persons but is a corporation, limited liability company, partnership,
trust or other legal entity) (the person or entity to whom or which all or any
part of the Premises have been so sold or transferred, being the "Transferee"),
without the prior written consent of State Farm, State Farm may, at State Farm's
option, declare all of the sums secured by this Mortgage to be immediately due
and payable.

13





--------------------------------------------------------------------------------

3.12

State Farm's Dealings with Transferee.

In the event State Farm gives its written consent to a sale or transfer, whether
by operation of law, voluntarily, or otherwise, of all or any part of the
Premises, State Farm shall be authorized and empowered to deal with the
Transferee with regard to the Premises, the Indebtedness, and any of the terms
or conditions of this Mortgage as fully and to the same extent as it might with
the original Mortgagor, without in any way releasing or discharging the original
Mortgagor from any of its covenants under this Mortgage, and without waiving
State Farm's right of acceleration of the maturity of the Indebtedness as
provided in this Mortgage or the Note.

3.13

 Change in Tax Laws.

In the event of the enactment of or change in (including a change in
interpretation) any applicable law, in any manner changing or modifying the laws
governing (i) the taxation of mortgages, deeds of trust or other security
instruments or the debts secured thereby, or (ii) the manner of collecting such
taxes, so as to adversely affect State Farm, this Mortgage or any other Loan
Document or the Indebtedness, Mortgagor shall promptly pay any such tax or
contest in good faith by appropriate action promptly initiated and diligently
conducted, and otherwise compensate State Farm to the extent of such detriment;
provided, however, that if Mortgagor fails to make such payment or if any such
law prohibits Mortgagor from making such payment or would penalize State Farm in
the event of such payment, State Farm may elect, by notice in writing given to
the Mortgagor, to declare all of the Indebtedness secured hereby to be and
become due and payable, at par, without prepayment penalty, within sixty (60)
days from the giving of such notice.

3.14

 Inspection of Premises.

Mortgagor hereby grants to State Farm, its agents, employees, consultants and
contractors the right to enter upon the Premises for the purpose of making any
and all inspections, reports, tests, inquiries and reviews as State Farm (in its
sole and absolute discretion) deems necessary to assess the then current
condition of the Premises, or for the purpose of performing any other acts which
State Farm is authorized to perform under this Mortgage or under the
Environmental Indemnification Agreement. Mortgagor will cooperate with State
Farm to facilitate each such entry and the accomplishment of such purposes.

3.15

Certified Annual Operating Statements.

Within one hundred twenty (120) days after the close of each fiscal year of
Mortgagor, Mortgagor shall furnish (i) annual operating statements showing all
elements of income and expense of the Premises, and (ii) a current rent roll,
showing all items set forth in the rent roll delivered to State Farm in
connection with the closing of the Loan, as well as gross sales of each tenant,
if any, paying percentage rental. Mortgagor shall promptly furnish to State Farm
such other financial information concerning the condition of the Premises, and
all other information concerning the Premises or the performance by Mortgagor of
the Obligations, that State Farm may reasonably request. All such statements and
information shall be prepared in accordance with generally accepted accounting
principles and shall otherwise be satisfactory to State Farm

14





--------------------------------------------------------------------------------

and shall be certified by an authorized person, member, partner or officer of
Mortgagor approved by State Farm. State Farm and its representatives shall have
the right, at all reasonable times and upon reasonable notice, to examine and
make copies of Mortgagor’s plans, books, records, income tax returns and all
supporting data concerning the Premises. Mortgagor will assist State Farm and
its representatives in conducting any such examination.

3.16

Declaration of Subordination.

At the option of State Farm, this Mortgage shall become subject and subordinate,
in whole or in part (but not with respect to priority of entitlement to
insurance proceeds or any Award) to any and all Leases of all or any part of the
Premises upon the execution by State Farm and recording thereof, at any time
hereafter and in the appropriate official records of the county wherein the Real
Estate is situated, of a unilateral declaration to that effect.

3.17

 Usury.

State Farm intends that Mortgagor shall not be required to pay, and State Farm
shall not be entitled to receive or collect, interest in excess of the maximum
legal rate permitted under applicable usury laws. In the event State Farm or any
court determines that any charge, fee or interest paid or agreed to be paid in
connection with the Loan may, under applicable usury laws, cause the interest
rate on the Loan to exceed the maximum rate permitted by law, then such charges,
fees or interest shall be reduced to the maximum rate permitted by law and any
amounts actually paid in excess of such maximum rate permitted by law shall, at
State Farm's option, be applied by State Farm to reduce the outstanding
Principal balance of the Loan (without premium or penalty) or repaid by State
Farm directly to Mortgagor.

3.18

 Lease Obligations.

(a)

Mortgagor covenants and agrees to keep, observe and perform and to require all
tenants of the Premises to keep, observe and perform all the covenants,
agreements and provisions of any present or future Leases, including the Credit
Leases described herein, of the Premises on their respective part to be kept,
observed and performed. If Mortgagor shall neglect or refuse to so perform or
fail to require such tenants to so perform, then State Farm may, at its option,
itself perform and comply or require performance or compliance by such tenants
with any such lease covenants, agreements and provisions. To the extent
permitted by applicable law, any sums expended by State Farm in performance or
compliance with such Leases or in enforcing performance or compliance with such
Leases by the tenants, including reasonable costs and expenses and attorneys'
fees actually incurred, shall be paid by Mortgagor upon demand with interest
thereon at the Default Rate as defined in the Note and in the absence of such
payment all such sums shall be deemed to be and become part of the Indebtedness
secured by this Mortgage.

(b)

Mortgagor, has, pursuant to this Mortgage and by separate Absolute Assignment of
Rents and Leases of even date herewith, sold, transferred and assigned to State
Farm, its successors and assigns, all of Mortgagor’s right, title and interest,
as landlord, in, to and under certain leases demising all or a portion of the
Premises, together

15





--------------------------------------------------------------------------------

with the Rents provided therein, including, without limitation, those lease or
leases (the "Credit Leases") identified as follows:

Date of Lease

Landlord

Tenant

May 18, 2005

Mortgagor

Walgreen Eastern Co., Inc., a

New York corporation

Mortgagor expressly covenants and agrees that if Mortgagor, as landlord under
the Credit Leases, fails to perform and fulfill any term, covenant, condition or
provision in said Credit Leases on its part to be performed or fulfilled, at the
times and in the manner in the Credit Leases provided, or if Mortgagor suffers
or permits to occur any breach or default under the provisions of said Credit
Leases, or if Mortgagor fails to fully protect, insure, preserve and cause
continued performance or fulfillment of the terms, covenants or provisions in
said Credit Leases required to be performed or fulfilled by any tenant therein
or if Mortgagor, without State Farm's prior written consent, permits or approves
an assignment by any tenant under the Credit Leases or a subletting of all or
any part of the Premises demised in the Credit Leases (except where the Credit
Lease grants the tenant thereunder the unconditional right to assign or sublease
without Borrower's consent or approval and the subletting or assignment is made
in strict accordance with the terms of the Credit Lease), then in any such
event, at the option of State Farm, and without notice to the Mortgagor, such
breach or default shall constitute an Event of Default hereunder and at the
option of State Farm, all unpaid Indebtedness secured by this Mortgage shall,
notwithstanding anything in the Note, this Mortgage or the other Loan Documents
to the contrary, become due and payable as in case of other Events of Default.

3.19

Environmental Compliance.

Mortgagor hereby agrees to comply and cause all tenants of the Premises to
comply with any and all Federal, state or local laws, rules and regulations
relating to environmental protection including, but not limited to, the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980
("CERCLA"), as amended by the Superfund Amendments and Reauthorization Act of
1986, the Spill Compensation and Control Act, N.J.S.A. 58: 10-23.11, et seq., as
amended, the Industrial Site Recover Act, NJ.S.A. 58: 1 OA21, et seq., as
amended, and such other legislation, rules and regulation; as are in, or may
hereafter come into, effect and apply to Mortgagor, State Farm, the Loan or the
Premises or any occupancy users thereof, whether as lessees, tenants, licensees,
or otherwise. Mortgagor shall defend, indemnify and save and hold State Farm
harmless from and against any and all claims, costs or expenses actually
incurred relating to such environmental protection provisions notwithstanding
any exculpatory or limitation of liability provisions contained in this Mortgage
and the other Loan Documents, excluding the negligent acts or omissions or
willful misconduct of State Farm which takes place after foreclosure.

3.20

Further Assurances.

(a)

Mortgagor shall do all acts necessary to keep valid and effective the lien and
security interest created by this Mortgage and the security intended to be
afforded by the Loan Documents and to carry into effect their objectives.

16





--------------------------------------------------------------------------------

(b)

Mortgagor shall, upon the request of State Farm from time to time, and in the
event all or any portion of the Premises is leased to a person or entity
affiliated with a Liable Party (hereinafter defined in Section 7.13), Mortgagor
will cause such person or entity to execute, acknowledge and deliver all such
additional papers and instruments and perform all such further acts as may be
reasonably necessary to perform the Obligations and, as State Farm deems
reasonably necessary, to evidence, perfect or confirm the liens and security
interests, or the priority thereof, created by this Mortgage and the other Loan
Documents.

(c)

Without limiting the generality of the foregoing, Mortgagor will promptly after
reasonable written request from State Farm, and, insofar as not contrary to
applicable law, at Mortgagor's expense, execute, record, rerecord, file and
refile in such offices, at such times and as often as may be necessary, this
Mortgage, additional mortgages, security agreements, and every other instrument
in addition to or supplemental hereto, including applicable financing
statements, continuation statements, affidavits or certificates as may be
necessary to create, perfect, maintain, continue, extend and/or preserve the
liens, encumbrances and security interests intended to be granted and created in
and by the Loan Documents and the rights and remedies of State Farm and
Mortgagor thereunder. Upon request of State Farm, Mortgagor shall promptly
supply evidence of fulfillment of the foregoing acts and further assurances.

3.21

Change of Name, Identity or Structure.

Except as may be expressly permitted by State Farm in writing, Mortgagor shall
not change its name, identity (including its trade name or names) or, if not an
individual, its corporate, partnership, limited liability company or other
structure without notifying State Farm at least thirty (30) days prior to the
effective date of such change and, in the case of a change in the Mortgagor's
structure, without first obtaining the prior written consent of State Farm not
to be unreasonably withheld.

ARTICLE FOUR

EVENTS OF DEFAULT

4.1

Defaults.

It shall constitute an event of default ("Event of Default") of and under this
Mortgage and, at the option of State Farm under the other Loan Documents, if any
of the following events shall occur:

(a)

Mortgagor shall fail to perform on the dates or within the times required any of
the Obligations involving the payment of money, including the payment of
principal and/or interest under the Note;

(b)

Mortgagor shall fail to timely observe, perform or discharge any of the
non-monetary Obligations, other than a non-monetary obligation described in any
other clause in this Article Four, and any such failure shall remain unremedied
for thirty (30) days or such lesser period as may be otherwise specified in the
applicable Loan

17





--------------------------------------------------------------------------------

Document (the "Grace Period") after notice to Mortgagor of the occurrence of
such failure; provided, however, that State Farm may, at its option, extend any
applicable Grace Period up to ninety (90) days if State Farm determines in good
faith that: (i) such default cannot reasonably be cured within such Grace Period
but can be cured within ninety (90) days; (ii) no lien or security interest
created by the Loan Documents shall be impaired prior to the anticipated
completion of such cure; and (iii) State Farm's immediate exercise of any
remedies provided in this Mortgage or by law is not necessary for the protection
or preservation of the Premises or State Farm's security interest therein or
lien thereon, and Mortgagor shall immediately commence and diligently pursue the
cure of such default;

(c)

Mortgagor, as landlord or sub landlord, as the case may be, shall assign or
otherwise encumber the Rents or any interest therein without first obtaining the
written consent of State Farm;

(d)

Mortgagor shall, after the expiration of all applicable grace or cure periods,
default or be in default under any agreement to which Mortgagor is a patty,
other than the Loan Documents, which agreement relates to the borrowing of money
by Mortgagor from any natural person, corporation, limited liability company,
partnership, firm, association, government, governmental agency or any other
entity, whether acting in an individual, fiduciary or other capacity (each a
"Person"), and such default shall give rise to or result in any material and
adverse change in the financial condition of Mortgagor or any Liable Party
(hereinafter defined in Section 7,13) affecting the condition, use or operation
of the Premises or State Farm's security for the Loan ("Material Adverse
Change"), including a default by Mortgagor under any loan documents evidencing
or relating to a lien on the Premises which is junior and subordinate to this
Mortgage;

(e)

Should any representation or warranty made by Mortgagor in, under or pursuant to
any of the Loan Documents be false or misleading in any material respect as of
the date on which such representation or warranty was made or deemed remade;

(f)

Should any of the Loan Documents cease to be in full force and effect or be
declared null and void, or cease to constitute valid and subsisting liens and/or
valid and perfected security interests in, to, or upon the Premises, or should
Mortgagor contest or deny in writing any of its liabilities or Obligations under
any of the Loan Documents;

(g)

Should any violation of Section 3.11 (a) occur or should any other event occur
which, under the terms of the Loan Documents, would permit State Farm to
accelerate the maturity of the Indebtedness;

(h)

Should Mortgagor fail at any time to satisfy the requirements of Section 3.7 and
such failure shall continue for fifteen (15) days after written notice thereof;

(i)

Should any Liable Party generally not pay its debts as they become due or admit
in writing its inability to pay its debts, or make a general assignment for the
benefit of creditors and such events cause or result in a Material Adverse
Change;

18





--------------------------------------------------------------------------------

(j)

Should any Liable Party commence any case, proceeding or other action seeking
reorganization, management, adjustment, liquidation, dissolution or composition
of it and its debts under any law relating to bankruptcy, insolvency,
reorganization or relief of debtors, or seeking to have an order for relief
entered against it as debtor, or seeking appointment of a Receiver for it or for
all or any substantial part of its property (collectively, a "Proceeding") and
such events cause or result in a Material Adverse Change;

(k)

Should any Liable Patty take an action to authorize any of the actions set forth
above in paragraphs (i) or (j) of this Section 4.1;

(l)

Should any Proceeding be commenced against any Liable Party, and such Proceeding
results in the entry of an order for relief against it which is not fully stayed
within seven (7) business days after the entry thereof or remains undismissed
for a period of sixty (60) days; or

(m)

Should (i) final judgment, other than a final judgment in connection with any
condemnation, and including any judgment or other final determination of any
contest permitted by Section 3.5 of this Mortgage, be entered against Mortgagor
that (a) adversely affects the value, use, or operation of the Premises, or (b)
adversely affects, or reasonably may tend to adversely affect, the validity,
enforceability, or priority of the lien or security interests created in and by
this Mortgage, or the other Loan Documents, or both, or (ii) execution or other
final process issue thereon with respect to the Premises, and Mortgagor shall
fail to discharge the same, or provide for its discharge in accordance with its
terms, or procure a stay of execution thereon, in any event within thirty (30)
days from entry, or shall not within such period, or such longer period during
which execution on such judgment shall have been stayed, appeal therefrom or
from the order, decree, or process upon or pursuant to which such judgment shall
have been entered and cause its execution to be stayed during such appeal, or if
on appeal such order, decree, or process shall be affirmed and Mortgagor shall
not discharge such judgment or provide for its discharge in accordance with its
terms within thirty (30) days after the entry of such order or decree of
affirmation, or if any stay of execution on appeal is released or otherwise
discharged.

ARTICLE FIVE

REMEDIES

5.1

Remedies.

(a)

Upon the occurrence of an Event of Default which has not been cured within an
applicable curative period contained in the Loan Documents, State Farm, at its
option, may at any time thereafter declare the entire Indebtedness to be
immediately due and payable and the same shall thereupon become immediately due
and payable, without any further presentment, demand, protest or notice of any
kind being required and State Farm, at its option and in its sole discretion,
shall also be entitled to do any of the following:

19





--------------------------------------------------------------------------------

(i)

in person, by agent, or by a Receiver, without regard to the adequacy of
security, the solvency of Mortgagor or the condition (including waste) of the
Premises, without obligation to do so and without notice to or demand upon
Mortgagor, enter upon and take possession of the Premises, or any part thereof,
in its own name or in the name of a Trustee and do any acts which State Farm
deems necessary to preserve the value or marketability of the Premises; sue for
or otherwise collect the Rents, and apply the same, less costs and expenses of
operation and collection, including reasonable attorneys' fees, against the
Indebtedness and Obligations, all in such order as State Farm may determine;
appear in and defend any action or proceeding purporting to affect, in any
manner whatsoever, the Obligations, the security hereof or the rights or powers
of State Farm; pay, purchase or compromise any encumbrance, charge or lien that
in the judgment of State Farm is prior or superior hereto; and in exercising any
such powers, pay necessary expenses, employ counsel and pay reasonable
attorneys' fees;

(ii)

To the extent permitted under applicable law, as a matter of strict right and
without notice to Mortgagor or anyone claiming under Mortgagor, without giving
bond and without regard to: (a) the solvency of Mortgagor, (b) whether there has
been or may be any impairment (including waste) of or diminution in the value of
the Premises, (c) whether or not proceedings have been brought to enforce this
mortgage or (d) the adequacy of the security of the Premises, including, whether
the amount of the Indebtedness exceeds the then value of the Premises, apply ex
parte to any court having jurisdiction to appoint a Receiver to enter upon and
take possession of the Premises, and Mortgagor hereby waives notice of any
application therefor, provided a hearing to confirm such appointment with notice
to State Farm is set within the time required by law (any such Receiver shall
have all the powers and duties of Receivers in similar cases and all the powers
and duties of State Farm in case of entry as provided herein, and shall continue
as such and exercise all such powers until the date of confirmation of sale,
unless such Receivership is sooner terminated); without limiting the foregoing,
such receiver shall have all the rights and powers granted State Farm hereunder
including the right to the possession of the Premises, to collect the Rents
therefrom and otherwise deal with and manage the Premises and apply the same to
the payment of taxes, assessments, insurance premiums and expenditures for the
management, repair and upkeep of the Premises, to the performance of landlord's
obligations under any Leases and to the Indebtedness and as further provided in
any assignment of leases and rents executed by Mortgagor to State Farm (whether
contained in this Mortgage or in a separate instrument);

(iii)

commence an action to foreclose this Mortgage in the manner provided in this
Mortgage or by law;

(iv)

with or without entry or taking possession, proceed by suit or suits at law in
equity or by any other appropriate proceedings or remedy to enforce

20





--------------------------------------------------------------------------------

payment of the Indebtedness or the performance of any other term hereof or any
other right; and

(v)

with respect to any Collateral, proceed as to both the real and personal
property in accordance with State Farm's rights and remedies in respect of the
Real Estate and Improvements, or proceed to sell said Collateral separately and
without regard to the Real Estate and Improvements in accordance with State
Farm's lights and remedies to the Collateral.

(b)

In (i) any action to foreclose the lien of this Mortgage or enforce any other
remedy of State Farm under any of the Loan Documents, or (ii) any other
proceeding whatsoever in connection with any of the Loan Documents or the
Premises in which State Farm is named as a party, there shall be allowed and
included, as additional indebtedness in the judgment or decree for sale
resulting therefrom, all expenses paid or incurred in connection with such
proceeding by or on behalf of State Farm including, without limitation,
reasonable attorneys' and paralegals' fees, appraisers' fees, outlays for
document my and expert evidence, stenographers' charges, publication costs, land
and environmental survey costs, and costs (which may be estimated as to items to
be expended after entity of such judgment or decree) of procuring all abstracts
of title, title certificates, title searches and examinations, title insurance
policies, Torrens certificates, and any similar data and assurances with respect
to the title to the Premises as State Farm may deem reasonably necessary either
to prosecute or defend in such proceeding or to evidence to bidders at any sale
pursuant to such decree the true condition of the title to or value of the
Premises, incurred by State Farm. All expenses and fees of the ongoing nature,
and such expenses and fees as may be incurred in the protection of the Premises
and the maintenance of the lien of this Mortgage thereon in any litigation or
proceeding affecting the Loan Documents, or the Premises, including probate and
bankruptcy proceedings, or in preparation for the commencement or defense of any
proceeding or threatened suit or proceeding in connection therewith, shall upon
demand of State Farm be immediately due and payable by Mortgagor with interest
thereon at the Default Rate and shall become a part of the Indebtedness secured
by this Mortgage.

(c)

Unless otherwise provided herein, if Mortgagor shall at any time fail to perform
or comply with any of the terms, covenants and conditions required on
Mortgagor's part to be performed and complied with under any of the Loan
Documents or any other agreement that, under the terms of this Mortgage,
Mortgagor is required to perform, then State Farm may, at its option and in its
sole discretion:

(i)

make any payments hereunder or thereunder payable by Mortgagor; and/or

(ii)

after the expiration of any applicable grace period and subject to State Farm's
lights to contest certain obligations specifically granted in this Mortgage,
perform any such other acts thereunder on part of the Mortgagor to be performed
and enter upon the Premises for such purpose.

(d) In any foreclosure sale of the Premises to satisfy the Indebtedness, the
Premises, including the Real Estate and Improvements, may be sold in one parcel
(i.e. as

21





--------------------------------------------------------------------------------

a single entity) or in two or more parcels and, otherwise, in such manner or
order as State Farm, in its sole discretion, may elect or as the court having
jurisdiction over such foreclosure sale may otherwise order or direct.

(e)

The proceeds of any foreclosure sale of the Premises shall be distributed and
applied in accordance with the applicable law of the State of New Jersey or as
otherwise directed by order of the court in which this Mortgage is foreclosed.

(f)

All remedies of State Farm provided for herein are cumulative and shall be in
addition to any and all other rights and remedies provided in the other Loan
Documents or by law, including any right of offset. The exercise of any light or
remedy by State Farm hereunder shall not in any way constitute a cure or waiver
of any default or Event of Default hereunder or under the Loan Documents, or
invalidate any act done pursuant to any notice of default, or prejudice State
Farm in the exercise of any of its rights hereunder or under the Loan Documents.

(g)

Mortgagor hereby covenants and agrees that it will not at any time insist upon
or plead, or in any manner whatever claim or take any advantage of, any stay,
exemption or extension law or any so-called "Moratorium Law" now or at any time
hereafter in force, nor claim, take or insist upon any benefit or advantage of
or from any law now or hereafter in force provided for the valuation or
appraisement of the Premises, or any part thereof, prior to any sale or sales
thereof to be made pursuant to any provisions herein contained, or pursuant to
any decree, judgment or order of any court of competent jurisdiction; or after
such sale or sales claim or exercise any rights under any statute now or
hereafter in force to redeem the property so sold, or any part thereof, or
relating to the marshaling thereof, upon foreclosure sale or other enforcement
hereof. To the extent permitted by law, Mortgagor hereby specifically waives all
rights of redemption from sale pursuant to any order or decree of foreclosure of
this Mortgage on its own behalf.

ARTICLE SIX

SECURITY AGREEMENT AND FIXTURE FILING

6.1

Security Agreement.

Mortgagor hereby assigns and grants to State Farm a first priority present
security interest in and to the Rents, Contract Rights, Intangible Personal
Property, Tangible Personal Property, Proceeds, Right to Encumber and Other
Rights and Interests described in Article Two and in and to any other part or
component of the Premises which may not be deemed real property or which may not
constitute a "fixture" (within the meaning of the Code (as hereinafter
defined)), and all replacements, substitutions, and additions of, for and to the
same, and the proceeds thereof (collectively, the "Collateral") in order to
secure payment of the Indebtedness and performance by the Mortgagor of the other
Obligations. This Mortgage shall constitute a Security Agreement within the
meaning of the Uniform Commercial Code (the "Code") of the State in which the
Real Estate is located.

22





--------------------------------------------------------------------------------

6.2

Fixture Filing.

This Mortgage, upon recording or registration in the real estate records of the
proper office, shall constitute a "fixture filing" within the meaning of the
Code with respect to any and all Fixtures included within the foregoing
description and definition of the Premises and any Collateral that may now be or
hereafter become "fixtures" within the meaning of the Code. THIS MORTGAGE SHALL
BE EFFECTIVE AS A FINANCING STATEMENT FILED AS A FIXTURE FILING WITH RESPECT TO
ALL GOODS CONSTITUTING APART OF THE COLLATERAL WHICH ARE OR ARE TO BECOME
FIXTURES RELATED TO THE PREMISES.

For this purpose, the following information is set forth:

(i)

Name and Address of Debtor:

Blue Ridge Real Estate Company
Rt. 940 & Moseywood Road
P.O. Box 707
Blakeslee, PA 18610-0707

(ii)

Name and Address of Secured Party:

State Farm Bank, F.S.B.
One State Farm Plaza
Bloomington, IL 61710

(iii)

This document covers goods which are or are to become fixtures.

(iv)

The name of the record owner of the Security is the Debtor described

above.

(v)

Debtor's tax identification number is 24-0854342

(vi)

Debtor's organizational identification number is

_________________

The Mortgagor agrees that State Farm may, to the extent permitted by applicable
law, prepare and file financing statements, amendments thereto, and continuation
statements without the signature of the Mortgagor and file any financing
statement, amendment thereto or continuation statement electronically.

6.3

Remedies.

If any Event of Default occurs under this Mortgage, State Farm, in addition to
its other rights and remedies provided under this Mortgage, shall have all the
rights and remedies available to a secured party under the Code as well as all
other rights and remedies available at law or in equity. Mortgagor upon request
by State Farm, will assemble the Collateral and make it available to State Farm,
at a place State Farm designates to allow State Farm to take possession

23





--------------------------------------------------------------------------------

or dispose of the Collateral. Mortgagor agrees that ten (10) days' prior written
notice of the time and place of the sale of the Collateral, sent to Mortgagor in
the manner provided for the mailing of notices herein, is reasonable notice to
Mortgagor. The sale of the Collateral may be conducted by an employee or agent
of State Farm and any Person, including both the Mortgagor and State Farm, shall
be eligible to purchase any part or all of the Collateral at the sale. The
reasonable expenses of retaking, holding, preparing for sale, selling and the
like incurred by State Farm shall include, but not be limited to, attorneys' and
paralegals' fees and legal expenses actually incurred by State Farm, and shall
be paid by Mortgagor.

6.4

Waivers.

Mortgagor waives any right to require State Farm to (i) proceed against any
Person, (ii) proceed against or exhaust any Collateral or (iii) pursue any other
remedy in its power. Mortgagor further waives any defense arising by reason of
any power and any defense arising by reason of any disability or other defense
of Mortgagor or any other Person, or by reason of the cessation from any cause
whatsoever of the liability of Mortgagor or any other Person. Until the
Indebtedness shall have been paid in full, Mortgagor shall not have any right to
subrogation, and Mortgagor waives any right to enforce any remedy which
Mortgagor now has or may hereafter have against State Farm or against any other
Person and waives any benefit of and any right to participate in any Collateral
or security whatsoever now or hereafter held by State Farm for or with respect
to the Indebtedness and/or the Obligations.

6.5

Authorization.

Mortgagor hereby authorizes State Farm at any time and from time to time during
the life of the Loan to file in any filing office in any Code jurisdiction any
financing statements, amendments or addendums thereto and continuation
statements (the "UCC Documents") in order to perfect or continue the perfection
of any security interest granted under this Mortgage or any of the other Loan
Documents. Mortgagor agrees to provide any information needed to complete such
UCC Documents to State Farm promptly upon request.

Mortgagor shall pay to State Farm, within five (5) business days of written
demand, any and all costs and expenses incurred by State Farm in connection with
the preparation, processing and filing of any such UCC Documents, including
reasonable attorneys' fees and all disbursements. Such costs and expenses shall
bear interest at the Default Rate from the date paid by State Farm until the
date repaid by Mortgagor and such costs and expenses, together with such
interest, shall be part of the Indebtedness and shall be secured by this
Mortgage.

6.6

Preservation of Mortgagor's Existence.

Mortgagor shall do all things necessary to preserve and keep in full force and
effect its existence, franchises, rights and privileges under the laws of the
state of its formation and of the State of New Jersey.

24





--------------------------------------------------------------------------------

6.7

Notice of Change.

Without giving at least thirty (30) days' prior written notice to State Farm,
Mortgagor shall not: (i) change its jurisdiction of organization; (ii) change
the location of its place of business (or chief executive office if more than
one place of business); or (iii) add to or change any location at which any of
the Collateral (as defined in Section 6.1) is stored, held or located.

ARTICLE SEVEN

MISCELLANEOUS

7.1

Notices, Consents, and Approvals.

Any notice, consent, or approval that State Farm or Mortgagor may desire or be
required to give to the other shall be in writing and shall be mailed or
delivered to the intended recipient thereof at its address set forth below or at
such other address as such intended recipient may, from time to time, by notice
in writing, designate to the sender pursuant hereto. Any such notice, consent,
or approval shall be deemed effective (a) if given by nationally recognized
overnight courier for next day delivery, one (1) business day after delivery to
such courier, or (b) if given by United States mail (registered or certified),
two (2) business days after such communication is deposited in the mails or (c)
if given in Person, when written acknowledgment of receipt thereof is given.
Except as otherwise specifically required herein, notice of the exercise of any
right or option granted to State Farm by this Mortgage is not required to be
given.

(a)

If to State Farm:

State Farm Bank, F.S.B.
One State Farm Plaza Bloomington, Illinois 61710
Attn: Corporate Law-Investments E-3

and

Winston & Strawn LLP
35 West Wacker Drive
Chicago, IL 60601
Attn: John R. Grier

(b)

If to Mortgagor:

Blue Ridge Real Estate Company
Rt. 940 & Moseywood Road
P.O. Box 707
Blakeslee, PA 18610-0707

25





--------------------------------------------------------------------------------

7.2

Time of Essence.

It is specifically agreed that time is of the essence for all of the terms and
provisions contained in this Mortgage.

7.3

Covenants of Mortgage Run with Title to the Real Estate.

The covenants and obligations set forth in this Mortgage are intended as, shall
be deemed and are hereby declared to be covenants running with the title to the
land which constitutes the Real Estate and any and all portion(s) thereof, and
such covenants and obligations shall be binding upon, and enforceable by the
owner and holder of this Mortgage personally against, the Mortgagor and any
successor in title to the Mortgagor who or which shall acquire and/or hold title
to the Real Estate while the same is subject to and encumbered by this Mortgage.
Every person or entity who or which shall have, claim, own, hold, accept or
otherwise acquire title to the Real Estate, whether or not such title is
reflected in the Public Records of the State and County in which the Real Estate
is located, shall be conclusively presumed and deemed to have consented and
agreed to personally perform each and every covenant and obligation of the
Mortgagor contained in this Mortgage, to the same extent as the original
Mortgagor, whether or not any reference to this Mortgage is contained in the
document or instrument pursuant to which such person or entity shall have
acquired title to the Real Estate and whether or not such person or entity shall
have expressly agreed in writing to assume or perform the covenants and
obligations of the Mortgagor contained in this Mortgage.

7.4

Governing Law.

This Mortgage shall be governed by and construed in accordance with the laws of
the state in which the Real Estate is located. To the extent that this Mortgage
may operate as a security agreement under the Code, State Farm shall have all
rights and remedies conferred therein for the benefit of a Secured Party.

7.5

Severability.

If any provision of this Mortgage, or any paragraph, sentence, clause, phrase,
or word, or the application thereof, in any circumstance, is held invalid, the
validity of the remainder of this Mortgage shall be construed as if such invalid
part were never included herein.

7.6

Headings.

The headings of articles, sections, paragraphs, and subparagraphs in this
Mortgage are for convenience of reference only and shall not be construed in any
way to limit or define the content, scope, or intent of the provisions hereof.

7.7

Grammar.

As used in this Mortgage, the singular shall include the plural, and masculine,
feminine, and neuter pronouns shall be fully interchangeable, where the context
so requires.

26





--------------------------------------------------------------------------------

7.8

Deed in Trust.

If title to the Premises or any part thereof is now or hereafter becomes vested
in a trustee, any prohibition or restriction contained herein against the
creation of any lien on the Premises shall be construed as a similar prohibition
or restriction against the creation of any lien on or security interest in the
beneficial interest of such trust.

7.9

Successors and Assigns.

This Mortgage and all provisions hereof shall be binding upon and enforceable
against Mortgagor, its successors, assigns, legal representatives, and all other
persons or entities claiming under or through Mortgagor, and the word
"Mortgagor" when used herein, shall include all such persons and entities and
any others liable for the payment of the Indebtedness or any part thereof,
whether or not they have executed the Note or this Mortgage. The word "State
Farm" when used herein, shall include State Farm's successors, assigns, and
legal representatives, including all other holders, from time to time, of the
Note.

7.10

No Oral Change.

This Mortgage may only be modified, amended or changed by an instrument in
writing signed by the Mortgagor and State Farm, and may only be released,
discharged or satisfied of record by an instrument in writing signed by State
Farm. No waiver of any term, covenant, condition, or provision of this Mortgage
shall be effective unless given in writing by State Farm and if so given by
State Farm shall only be effective in the specific instance in which given.

7.11

Entire Agreement.

This Mortgage and the other Loan Documents supersede, in all respects, all prior
written or oral agreements between the Mortgagor and State Farm relating to the
Loan, this Mortgage and the other Loan Documents and there are no agreements,
understandings, warranties or representations between the parties except as set
forth in this Mortgage and the other Loan Documents.

7.12

Construction.

Mortgagor acknowledges that Mortgagor and Mortgagor's counsel have reviewed this
Mortgage and the other Loan Documents and that the normal rule of construction
to the effect that any ambiguities are to be resolved against the drafting party
will not be employed in the construction or interpretation of this Mortgage or
the other Loan Documents or any amendments or schedules to any of the foregoing.

7.13

Limitation of Liability.

In consideration of the security provided by the Mortgagor to State Farm for
repayment of the Indebtedness, including, without limitation, the liens on and
security interests in the Premises granted pursuant to the Mortgage and the
assignment of the Rents and Leases made pursuant to the Assignment of Rents and
Leases, upon the occurrence of an Event of Default under the Mortgage or under
any of the other Loan Documents, State Farm agrees that it shall

27





--------------------------------------------------------------------------------

not, except as otherwise set forth in this Section, seek to enforce, nor shall
State Farm be entitled to enforce, any deficiency or monetary judgment against
Mortgagor, any partner of Mortgagor, any member of Mortgagor, any shareholder,
officer or director of Mortgagor or any beneficiary of Mortgagor (individually,
an "Exculpated Party", and collectively, the "Exculpated Parties"), personally,
and shall not levy or execute judgment upon any property of the Exculpated
Parties, other than the Premises; it being expressly agreed, acknowledged and
understood, however, that (i) the foregoing limitation of the liability of an
Exculpated Party shall not apply to the' extent that such Exculpated Party is a
Liable Party (as defined below), is otherwise liable for the obligations of the
Mortgagor by operation of law or is otherwise liable to State Farm under any
agreement, statute, regulation or any governing law; and (ii) nothing contained
herein shall in any manner or way release, affect or impair:

(a) The existence of the Indebtedness and Obligations created in and evidenced
by the Loan Documents;

(b) The enforceability of the liens, security interests and assignments created
in and granted by the Loan Documents against the Premises;

(c) The enforceability of any guaranty of the Indebtedness and Obligations of
the Mortgagor given to State Farm; or

(d) The right of the State Farm to recover from the Mortgagor, Big Boulder
Corporation, a Pennsylvania corporation, BRRE Holdings, Inc., a Delaware
corporation and BBC Holdings, Inc., a Delaware corporation (individually, a
"Liable Party" and collectively, the "Liable Parties") who shall be jointly and
severally liable for all Losses (as hereinafter defined) incurred by State Farm
(whether directly or indirectly) arising from or related to the following:

1.

The failure to apply any Rents received by any of the Exculpated Parties or
Liable Parties either within ninety (90) days prior to an Event of Default or
any time after an Event of Default (all such Rents received during such periods
being herein called "Recoverable Rents") to (x) the payment of any amount due
under the Loan Documents, including, without limitation, the Indebtedness; (y)
the payment of all operating expenses of the Premises; or (z) the performance of
any Obligations required under the Loan Documents; provided, however, the Liable
Parties shall not be liable to State Farm under this subsection (A) for any
Recoverable Rents in excess of the Recoverable Rents applied to the payment of
the amounts and the performance of the Obligations set forth in (x), (y) and (z)
above;

2.

The misapplication or misappropriation of any tenant security deposits, advance
or prepaid rents, cancellation or termination fees or other similar sums paid to
or held by Mortgagor, any affiliate of the Mortgagor or any other person or
entity (other than State Farm) in connection with the operation of the Premises
in violation of the Loan

28





--------------------------------------------------------------------------------

Documents or any leases affecting the Premises;

3.

Any amount(s) necessary to repair or replace any damage to or destruction of the
Premises which is caused by any willful or wanton act or omission on the part of
any of the Liable Parties including, without limitation, physical waste or any
act of arson or malicious destruction by any of the Liable Parties;

4.

The failure to maintain insurance as required by the Loan Documents or any
leases affecting the Premises or the failure to timely pay insurance premiums,
real estate taxes, regular or special assessments (only to the extent that
income from the Premises could have paid such taxes, regular or special
assessments) or utility charges affecting the Premises;

5.

All outstanding amounts due under the Indebtedness and Obligations, including
principal, interest and other charges, due to a transfer of any interest in the
Premises in violation of section 3.11 of this Mortgage;

6.

Any insurance proceeds or condemnation awards received by any of the Liable
Parties and not delivered over to State Farm or used for Restoration of the
Premises in accordance with the terms of the Loan Documents;

7.

Any fraud or willful misrepresentation of a material fact by any of the Liable
Parties in any document executed or presented to State Farm in connection with
the Loan; or

8.

Any use, generation, storage, release, threatened release, discharge, disposal,
or presence on, under, or about the Premises of any materials, substances or
wastes defined or classified as hazardous or toxic under applicable Federal,
State or local laws or regulations or arising out of or from any failure on the
part of any of the Liable Parties to comply with the provisions of the
Environmental Indemnification Agreement.

9.

Any landlord default, or any action or omission of the landlord which, but for
the giving of notice and failure to complete curative action within an
applicable grace period, would constitute a landlord default, occurring prior to
the date State Farm acquires fee title to the Premises, under any lease of space
within the Premises, as any such lease may be hereafter amended, regardless of
whether any such Losses are incurred as a direct liability of State Farm or are
asserted as an offset of rents.

As used herein, the term "Losses" means any and all claims, suits, liabilities
(including, without limitation, strict liabilities), actions, proceedings,
obligations, debts, damages (including, without limitation, offsets and
abatements of Rent), costs, fines, penalties,

29





--------------------------------------------------------------------------------

charges, fees, expenses (including, without limitation, reasonable legal fees
and expenses and other costs of defense and internal administrative fees
assessed by State Farm), judgments, awards, amounts paid in settlement of
whatever kind or nature.

7.14

Waiver of Trial by Jury.

MORTGAGOR AND STATE FARM HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM FILED BY ANY PARTY, WHETHER IN CONTRACT, TORT OR OTHERWISE,
RELATING DIRECTLY OR INDIRECTLY TO THIS DEED OF TRUST OR ANY ACTS OR OMISSIONS
OF THE MORTGAGOR OR STATE FARM IN CONNECTION THEREWITH OR CONTEMPLATED THEREBY.

7.15

Expenses.

Mortgagor acknowledges and agrees that State Farm shall impose certain
administrative processing fees (the "Servicing Fees") in connection with (i) the
extension, renewal, modification, amendment and termination of the Loan
Documents; (ii) the release or substitution of collateral therefor; (iii) the
consideration of any consents, waivers and approvals with respect to the
Premises or the Mortgagor; (iv) the review of any Lease or proposed Lease or the
preparation or review of any tenant estoppel certificate or any subordination,
nondisturbance and attornment agreement; or (v) any other services provided by
State Farm or any of its agents to or on behalf of the Mortgagor in connection
with the Premises, the Loan Documents or the Indebtedness secured thereby (the
occurrence of any of the foregoing shall hereinafter be referred to as a
"Servicing Action"). Mortgagor hereby acknowledges and agrees to pay,
immediately, with or without demand, all such Servicing Fees (as the same may be
increased or decreased from time to time), and any additional fees of a similar
type or nature that may be imposed by State Farm from time to time, in
connection with a Servicing Action. Mortgagor shall also be responsible for the
payment of all fees and expenses of State Farm's outside attorneys in the event
that State Farm, in its sole discretion, shall determine that the assistance of
an outside attorney is necessary to accomplish the Servicing Action.

7.16

Management Agreement.

The management of the Premises shall be by either: (a) Mortgagor or an entity
affiliated with Mortgagor approved by State Farm for so long as the Mortgagor is
managing the Property in a first-class manner, except that management duties may
be transferred to Kimco Realty Corporation of Maryland or any of its affiliates
without State Farm's approval; or (b) a professional property management company
approved by State Farm which approval shall not be unreasonably withheld. Such
management by an affiliated entity or a professional property management company
shall be pursuant to a written agreement approved by State Farm which approval
shall not be unreasonably withheld. In no event shall any material terms of any
management agreement modified or amended without the prior written consent of
State Farm which approval shall not be unreasonably withheld. After an Event of
Default and the expiration of any applicable curative periods contained in any
of the Loan Documents, in the event either a receiver is appointed for the
Premises, State Farm forecloses this Mortgage or accepts a deed in

30





--------------------------------------------------------------------------------

lieu of foreclosure, State Farm shall have the right to terminate, or to direct
Mortgagor to terminate, such management contract and to retain, or to direct
Mortgagor to retain, a new management agent approved by State Farm.

[Signature Page Follows]

31





--------------------------------------------------------------------------------

THE MORTGAGOR DECLARES THAT THE MORTGAGOR HAS READ THIS MORTGAGE, HAS RECEIVED A
COMPLETELY FILLED-IN COPY OF THIS MORTGAGE WITHOUT CHARGE THEREFOR, AND HAS
SIGNED THIS MORTGAGE AS OF THE DATE AT THE TOP OF THE FIRST PAGE.

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be executed as of the
date hereinabove first written.

BLUE RIDGE REAL ESTATE COMPAN)', a Pennsylvania corporation

By:  /s/ Eldon D. Dietterick
Name:  Eldon D. Dietterick
Title: Executive Vice President and Treasurer





--------------------------------------------------------------------------------

STATE OF PENNSYLVANIA

)

) SS.

COUNTY OF CARBON

)

I certify that on December 7, 2006, Eldon D. Dietterick personally came before
me and this person acknowledged under oath, to my satisfaction that:

(i)

this person signed this document Executive Vice President of Blue Ridge Real
Estate Company, the corporation identified in the attached document; and

(ii)

this document was signed, and made by the corporation as its voluntary act and
deed duly authorized by a proper consent of its board of directors,

/s/ Mary M. Sweeney

COMMONWEALTH OF PENNSYLVANIA
Notarial Seal

Mary M. Sweeney, Notary Public KidderTwp., Carbon County

My Commission Expires Apr. 23, 2009

Member, Pennsylvania Association of Notaries





--------------------------------------------------------------------------------

EXHIBIT A

Legal Description of Real Estate



















A-1





--------------------------------------------------------------------------------

EXHIBIT B

Other Loan Documents

1.

Absolute Assignment of Rents and Leases executed by Mortgagor to and in favor of
State Farm of even date with this Mortgage

2.

Environmental Indemnification Agreement executed by Liable Parties to and in
favor of State Farm of even date with this Mortgage.

3.

Borrower's Certificate executed by Mortgagor to and in favor of State Farm of
even date with this Mortgage.

4.

Uniform Commercial Code Financing Statements delivered by Mortgagor to and in
favor of State Farm of even date with this Mortgage.

5.

Assignment and Subordination of Management Agreement and Consent by Manager.

6.

Loan Funding Statement.

7.

Funding Authorization.

8.

Guaranty Agreement by Liable Parties (other than Mortgagor) in favor of State
Farm

9.

Promissory Note
















B-1



